Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 8-9, 11-22, 24, 27-35, 37-39, 41-47, 49-52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0254292 to Williams in view of U.S. Patent Pub. No. 2011/0269978 to Garback et al. and by JP-2005/306893 to Kochi et al.
As to claims 1, 22, 23, 47, 52, and 55, Williams discloses an aqueous coating composition containing polymeric binder comprising particles of polyurethane-acrylic hybrid (Abstract), wherein the polyurethane prepolymer is prepared from 57.04 parts of isophorone diisocyanate, 13.11 parts of dimethylolpropionic add, 48.94 parts of a polyester polyol and 15.67 parts of a urethane dial that, is the reaction product of propylene carbonate and isophorone diamine (0075-0077). The amount of urethane diol is 11.62% and Williams discloses wherein the polyurethane can comprise up to 80 weight.% of the urethane diol {Abstract). Williams discloses wherein the DMPA is present in amounts that range from 5 to 10% by weight (0041, Claim 55).
Williams does not expressly disclose the use of saturated rnonoglycerides as part of the reaction product.

Williams teaches that the aqueous coating composition is water resistant. Williams teaches a polyurethane dispersion comprising ail of the claimed reactants within the claimed amounts, absent the use of saturated monoglycerides. However, the combination of references teach the claimed reactants and also teach high water resistant aqueous polyurethane dispersions comprising saturated castor oil or soybean oil. As a result, the claimed effects and physical properties, i.e, early water resistance would implicitly be achieved by a composite with all the claimed ingredients.

As to claims 2 and 4, Williams discloses suitable diisocyanates such as isophorone diisocyanate used in an amount, of around 42.3% by weight (See Example 1, 0076-0077).
As to claims 6 and 8-9, Williams in view Garback disclose under indexing of the saturated monoglycerides (0103-00115, Table 1), Applicants have not established that the claimed mixtures yield unexpected results.
As to claims 11-15, Williams discloses 36.3% by weight of the mixture of polyester polyols are used (See Example 1).
As to claims 16-22, Williams discloses a urethane diol prepared from polyamines such as the claimed Jeffamines (0031) or amino alcohols such as ethanolamine (0032) and cyclic carbonates such as propylene carbonate (0034).
As to claim 24, component (E) is optional).
As to claims 27 and 29-31, Williams discloses the use of from 9.7% by weight of DMPA (Example 1).
As to claim 28, Williams discloses non-ionic hydrophilizing components such as polyethylene oxide containing polyethers (0041).
As to claims 32-34, Williams discloses complete neutralization of the pre polymer (See Example 1).
As to claim 35, Williams discloses a reaction temperature of 90°C (See Example 1).

As to claims 39 and 49, Williams discloses a molar ratio of isocyanate groups to isocyanate reactive groups of 2:1 for the prepolymer and wherein the isocyanate moieties are used in amounts that, range from 25-150% by weight based on the total weight, of reactants (0045-0046).
As to claims 41-46, Williams discloses suitable chain extenders such as ethylene diamine wherein the chain extension is carried out during the dispersion step in water {See Example 1).
As to claim 50, Williams discloses the use inert solvents (See Example 1).

Claims 23 and 26 are rejected under 35 U.5.C, 103(a) as being unpatentable over U.S, Patent Pub. No. 2004/0254292 to Williams in view of U.S. Patent Pub. No. 2011/0269978 to Garback et al. and by JP-2005/306893 to Kochi et al. that has been explained above and is applied here as such in view of U.S. Patent Pub, No. 2002/0028875 to Anderje et al.
As to claims 23 and 26, Williams in view of Garback teach a vegetable oil modified polyurethane dispersion comprising the reaction product of di isocyanates, polymeric polyols, ionic diols, urethane diols, and a saturated monoglycerides.
The references are silent with respect to a polydimethylsiloxane did.
Anderje teaches polyurethane dispersion prepared from polyisocyanates, polymeric polyols, ionic diols, and from 0.1 to 10 wt% of dimethicone copolymer (0074-0075, 0107).
At. the time of filing it would have been obvious to a person of ordinary skill in the art to add from 0.1 to 10 wt% of the PDM5 did taught in Anderje to the dispersion of Williams as a lubricant, in analogous polyurethane systems (0G74-0075).
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
The applicant argued that the additional reference to Kochi fails to teach a monoglyceride because the reference teaches saturated castor oil that is not considered a monoglyceride.  This is noted, however, Kochi also teaches that hydrogenated/modified soybean oil also be used, which is considered a monoglyceride.  Accordingly, a saturated monoglyceride would allow for the improvement of water resistance to polyurethanes when the full disclosure of the Kochi reference is considered.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of references teach polyurethane dispersions comprising all of the claimed ingredients including the saturated monoglycerides that provide improved properties to polyurethanes that include the applicants alleged water resistance as well as leading to more efficient reactions with polyisocyanates and molecular incorporation into the polymer matrix (0049).  When reading the combination of references a person of ordinary skill in the art would conclude that the monoglycerides taught in Williams would allow for improved water resistance in polyurethanes based on the disclosure of Kochi that teaches triglycerides and monoglycerides provide improved water resistance.

Applicants have argued that their unexpected results in the early water resistance of the coating composition rebut, the prima facie case of obviousness. In response, the examiner has considered applicant’s examples, and the position is taken that they are insufficient for the following reasons. The examples are no commensurate in scope with applicant’s claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results, In re Greenfield197 USPQ 227. it has further been held that a limited showing of criticality is insufficient to support a broadly claimed range, in re Lemin, 161 USPQ. 288. Firstly, even though the claim is limited to dispersions that have the property, the data is much narrower than the scope of the claims. Commensurate in scope is not just whether the property is in the claim, but also whether the data showing the property has the same scope as the claim. The claim is open to any type of polyisocyanate, any type of saturated monoglycerides, any type of long chain polymeric, polymer and any type of urethane polyols. The PUD exhibiting the applicant’s alleged property is not discussed in any detail (0060). The amount/range of each component is not claimed. Accordingly, it is not evident that the argued results hold for the full scope of the 
Furthermore, it is by no means dear that, showings of early water resistance would be considered to be unexpected in view of the disclosure of the prior art. Firstly, Williams already teaches a water resistance polyurethane dispersion. Secondly, Kochi teaches the addition of saturated castor oil further improves the water resistance of aqueous polyurethane dispersions. The prior art suggests that aqueous polyurethane dispersions are water resist and water resistance is desirable and evidences that the components are common and that their ratios are optimizable to achieve improved water resistance. The combination of references teach the addition of saturated monoglycerides would necessarily improve the water resistance of all polyurethane dispersions.
Also, although Applicant has provided comparative examples of 4 commercial benchmarking PUDs, the examples are a single test case which does not test the full scope either of the prior art or of Applicant's claim, it shows only that under some circumstances, prior art dispersions may not demonstrate as good properties as a dispersions of the inventor. The comparison examples are not a comparison of the prior art. The specification does not provide sufficient objective data to show 1) that a person of ordinary skill in the art would not have optimized the concentrations of known and common components as evidenced by the prior art or 2) that inventor's/ declarant's conclusion of "unexpected results" by inventor/ declarant is supported by the evidence. An improvement made by obvious modifications, such as addition of monoglycerides is not an unexpected result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763